                      Case 21-50206-KBO                      Doc 5         Filed 07/02/21             Page 1 of 1



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

 In re:                                                                                  Chapter 7

 BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                                  Case No. 19-12153 (KBO)

                        Debtors.                                                         (Jointly Administered)
 GEORGE L. MILLER, in his capacity as Chapter 7
 Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,                                             Adv. Proc. No. 21-50206 (KBO)
 et al.,

                                        Plaintiff,
 vs.

 CERTIFIED LABORATORIES, a Division of NCH
 CORPORATION,

                                        Defendant.

               NOTICE OF VOLUNTARY DISMISSAL OF ADVERSARY PROCEEDING

                      PLEASE TAKE NOTICE that, pursuant to that certain Settlement Agreement, entered
into by and between plaintiff George L. Miller, in his capacity as Chapter 7 Trustee of Bayou Steel BD
Holdings, L.L.C., and defendant Certified Laboratories, a Division of NCH Corporation, and Rule
41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, as made applicable hereto by Rule 7041 of the
Federal Rules of Bankruptcy Procedure, the Plaintiff hereby dismisses the above-referenced adversary
proceeding with prejudice. The parties shall bear their own attorneys’ fees and costs.


Dated: July 2, 2021                                           PACHULSKI STANG ZIEHL & JONES LLP

                                                               /s/ Peter J. Keane
                                                               Bradford J. Sandler (DE Bar No. 4142)
                                                               Andrew W. Caine (CA Bar No. 110345)
                                                               Peter J. Keane (DE Bar No. 5503)
                                                               919 North Market Street, 17th Floor, P.O. Box 8705
                                                               Wilmington, Delaware 19899-8705 (Courier 19801)
                                                               Telephone: (302) 652-4100
                                                               Facsimile: (302) 652-4400
                                                               Email:      bsandler@pszjlaw.com
                                                                           acaine@pszjlaw.com
                                                                           pkeane@pszjlaw.com

                                                                Counsel to Plaintiff

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are Bayou Steel BD
Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware limited liability company (1222),
and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:235137.1 57095/002
